DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 11/29/2021 were reviewed and are acceptable.
Specification
The specification filed on 11/29/2021 was reviewed and is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10, 13-14, and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 10, 13-14, and 18 recite the limitation “the solvent”.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katou et al. (US 2017/0162910 A1).
Regarding claims 1 and 8, Katou et al. discloses an electrolyte (Title) comprising:
a lithium salt (e.g. LiPF6, [0116]);
a nonaqueous solvent comprising a carbonate ester or a sulfone (e.g. DMC and/or sulfolane, [0077; 0107]), wherein the lithium salt is soluble in the solvent (as evidenced by the Instant Specification pgs. 15-16);
a diluent comprising a fluoroalkyl ether (e.g. 1,1,2,2-tetrafluoroethyl 2,2,3,3-tetrafluoropropyl ether (TFETFPE), [0035; 0198]; it is noted that the Instant Specification abbreviates 1,1,2,2-tetrafluoroethyl 2,2,3,3-tetrafluoropropyl ether as TTE, see e.g. claim 6), wherein the lithium salt has a solubility in the diluent at least 10 times less than a solubility of the lithium salt in the solvent (as evidenced by the Instant Specification pgs. 16-17); and
an additive (e.g. EC and/or VC, [0075]) having a different composition that the lithium salt, a different composition that the solvent, and a different composition that the diluent (EC or VC is different than LiPF6, DMC or sulfolane, and TTE), and wherein the additive does not consist of an organophosphate or FEC (EC or VC are not organophosphates or FEC).
Katou et al. further discloses a lithium salt concentration of 0.9-1.0 M (Examples 1 and 2, [0198; 0228]), a preferable DMC or sulfolane concentration between 5-90 vol% ([0080]), a preferable TTE concentration between 5-70 vol% ([0036]), and a preferable EC/VC concentration between 0.1-70 vol% ([0076]), but does not explicitly disclose a lithium salt-solvent-additive-diluent ratio of 1:x:y:z, wherein:
(claim 1) 0.5≤x≤8, 0≤y≤2, and 0.5≤z≤5; and
(claim 8) 1.0≤x+y≤5;
Katou et al. analogous prior art to the current invention because they are concerned with the same field of endeavor, namely nonaqueous electrolytes for lithium batteries.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to select the overlapping portions of the disclosed ranges because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Regarding claims 2-7 and 10, Katou et al. discloses all of the claim limitations as set forth above.
Katou et al. further discloses that (claim 2) the lithium salt comprises LiPF6 ([0116]), (claims 3-4 and 10) the nonaqueous solvent comprises DMC ([0077]), (claims 5 and 7) the additive comprises EC and/or VC ([0075]), and (claim 6) the diluent comprises TTE ([0035; 0198]).
Regarding claim 9, Katou et al. discloses all of the claim limitations as set forth above.
Katou et al. discloses a lithium salt concentration of 0.9-1.0 M (Examples 1 and 2, [0198; 0228]) and a preferable DMC or sulfolane concentration between 5-90 vol% ([0080]), but does not explicitly disclose a lithium salt to nonaqueous solvent molar ratio of 0.2 to 0.75.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to select the overlapping portions of the disclosed ranges because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Regarding claims 11 and 12, Katou et al. discloses all of the claim limitations as set forth above.
Katou et al. discloses an exemplary electrolyte which does not contain FEC, i.e. 0 mol% (Example 2, [0228]).
Regarding claim 15, Katou et al. discloses all of the claim limitations as set forth above.
Katou et al. further discloses a battery system (lithium secondary battery, [0194]), comprising:
an anode (negative electrode, [0194]), where the anode is a carbon-based anode (graphite, [0161]); and
a cathode (positive electrode, [0194]).
Regarding claim 16, Katou et al. discloses all of the claim limitations as set forth above.
Katou et al. further discloses that the cathode comprises LiNi0.8Co0.05Mn0.15O2 ([0122]), which falls within the recited range x+y+z=1; and
the anode is a graphite-based anode (graphite, [0161]).
Regarding claim 17, Katou et al. discloses all of the claim limitations as set forth above.
Katou et al. does not explicitly disclose the limitations of claim 17.
However, before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the battery of Katou et al. would reasonably exhibit the recited characteristics because it is substantially similar to the current invention (see e.g. Example 2, [0228] as compared to the Instant Specification, e.g. pgs. 26-28).
Regarding claim 19, Katou et al. discloses all of the claim limitations as set forth above.
Katou et al. further discloses that the anode is a silicon-based anode (Si, [0148]), and discloses an exemplary electrolyte which does not contain FEC, i.e. 0 mol% (Example 2, [0228]).
Regarding claim 20, Katou et al. discloses all of the claim limitations as set forth above.
Katou et al. further discloses that the battery system is operable at 3.0 V ([0202]), which falls within the recited range.
Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katou et al. (US 2017/0162910 A1), as applied to claims 1 or 15 above, in view of Sugimoto et al. (US 2013/0017456 A1).
Regarding claims 13 and 18, Katou et al. discloses all of the claim limitations as set forth above.
Katou et al. further discloses that the solvent comprises DMC ([0077]), the diluent comprises TTE ([0035; 0198]), and the additive comprises EC ([0075]).
Katou et al. discloses a variety of suitable lithium salts ([0116]), but does not disclose that the lithium salt comprises LiFSI.
Sugimoto et al. teaches a lithium secondary battery (Title).  Sugimoto et al. teaches that an ionic liquid, i.e. nonaqueous electrolytic solution, having FSI anions is nonflammable, and provides high energy density and high voltage while maintaining high performance ([0004]).  Sugimoto et al. teaches that appropriate lithium salts for such an ionic liquid may be LiPF6 or LiN(FSO2)2 ([0015]).
Sugimoto et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely nonaqueous electrolytes for lithium batteries.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize LiN(FSO2)2 (LiFSI) as the lithium salt for the electrolyte of Katou et al. with the reasonable expectation that such an electrolyte would be nonflammable, and provide high energy density and high voltage while maintaining high performance, as suggested by Sugimoto et al.
	Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Reasons for the indication of allowable subject matter may be found as set forth previously (see NoA dated 11/18/2022 in parent App. No. 17/144600).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/18/2022